Citation Nr: 0411607	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-15 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysentery.  

3.  Entitlement to service connection for ischemic heart 
disease/myocardial infarction.  

4.  Entitlement to service connection for beriberi.  

5.  Entitlement to service connection for malnutrition.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for malaria.

8.  Entitlement to eligibility for nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The service department has recognized the veteran's 
creditable military service to be from January 1942 to April 
1942 and from November 1944 to June 1946.  There has been no 
certification of any prisoner of war status for the veteran.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

In an August 2002 letter to veteran, the RO informed him that 
his claim for nonservice-connected pension benefits was 
denied on the basis that he did not have the requisite 
service.  In his September 2002 notice of disagreement, the 
veteran indicated his disagreement with that decision.  The 
Board finds that the veteran's statement constitutes a timely 
notice of disagreement with this determination.  Thus the 
Board must remand the issue of eligibility for non-service 
connected pension benefits, for the RO to send the veteran an 
appropriate statement of the case, and to give the veteran an 
opportunity to perfect an appeal of such issue by thereafter 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

The issues of service connection for peptic ulcer disease and 
eligibility for a nonservice-connected pension are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for peptic ulcer disease 
and dysentery in an April 1971 rating decision, the veteran 
did not appeal that decision.  

2.  The additional evidence received since the April 1971 
rating decision, of treatment for epigastric pain in service 
and a current diagnosis of peptic ulcer disease relates to an 
unestablished fact necessary to substantiate the claim, it is 
neither cumulative or redundant of evidence previously in the 
claims folder, and raises a reasonable possibility the claim 
for service connection for peptic ulcer disease may be 
substantiated.  

3.  The evidence received since the April 1971 RO decision is 
not relevant to the claim for service connection for 
dysentery.  

4.  The service department has not recognized the veteran as 
having been a POW.  

4.  The claims folder does not contain a current diagnosis of 
any residuals of beriberi.  

5.  There is no evidence the veteran had cardiovascular 
disease, to include ischemic heart disease, during service or 
for many years thereafter, and there is no competent medical 
evidence that the veteran's currently diagnosed hypertension 
or cardiovascular disease is causally linked to service.  

6.  There is no evidence in the claims folder of current 
diagnoses of residuals of malnutrition or malaria.  

8.  There is no evidence in the claims folder of a current 
diagnosis of PTSD.  

CONCLUSIONS OF LAW

1.  The April 1971 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.153 
(1971).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for peptic ulcer 
disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).   

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for dysentery.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).   

4.  The criteria for the grant of service connection for 
ischemic heart disease with a status-post myocardial 
infarction, beriberi, malnutrition, PTSD and malaria have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The claims that are the subject of this appeal were filed 
before the enactment of the VCAA.  The regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, 
the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003; Pelegrini v. Principi, 17 Vet. App. 412 (2004).   

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The veteran was notified of the 
evidence necessary to establish entitlement to his claims by 
the RO in an October 2001 letter.  In April 2002 prior to the 
August 2002 rating decision denying the veteran's claims, the 
RO informed the veteran of the passage of the VCAA and its 
provisions.  They informed him they would assist him in 
obtaining evidence.  The letter also notified him of the 
efforts the RO had made to assist him with his claim.  They 
listed the evidence which they still needed and explained how 
the veteran could request VA assistance.  In February 2003 
the RO issued a statement of the case to the veteran and 
listed all the evidence which had been received and 
considered by the RO.  In November 2003 the RO again wrote 
the veteran and specifically informed him of what evidence 
was necessary to reopen his claims and to support his claims 
for service connection.  The veteran has not identified any 
treatment other than that of Dr. D and VLF in service.  There 
is no indication that any addition assistance would benefit 
the veteran.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra. 

The Board considered whether or not the veteran should be 
afforded a VA examination.  In the absence of any findings of 
residuals of beriberi, PTSD, malaria and heart disease in 
service or for many years thereafter, there is no basis for a 
medical examiner to provide an opinion linking any current 
diagnosis to service.  Pursuant to the VCAA, VA's duty to 
provide a medical examination or obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
to the issue of dysentery, there is no duty to provide an 
examination or opinion with an application to reopen a claim 
in the absence of new and material evidence.  Id. 

In Pelegrini, supra, the Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also held that the duty to notify 
provisions required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  VCAA notice was not provided to the veteran 
before the RO decision that was the subject of this appeal.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  38 C.F.R. § 20.1102;  Bernard, supra.  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 


Factual Background.  It appears that the veteran's claims 
folder has been reconstructed.  An April 1971 letter from the 
RO to the veteran indicates that a review of the evidence 
including his service records, indicated he was not entitled 
to service connection for a peptic ulcer and dysentery.  

There are no records of treatment of the veteran dated during 
his periods of service.  The claims folder does contain a 
Personal Record dated in November 1945 with an attached 
Physical examination report.  The report reveals only one 
abnormal finding, a left varicocele, all other evaluations 
were normal.  The veteran's blood pressure was measured as 
138/70.  His Affidavit for Philippine Army Personnel under 
the heading Chronological Record of Wounds and Illness 
Incurred from 8 Dec 1941 to Date of Return to Military 
Control has none written underneath and is dated in February 
1946.  A February 1947 examination report found no 
abnormalities.  The veteran's blood pressure was measured as 
108/71.  

The Service Department has reported the veteran's creditable 
military service, which did not include any prisoner-of-war 
(POW) service.  The remaining evidence of record also fails 
to confirm such service.  38 C.F.R. § 3.1(y)(2003).   

The additional evidence submitted since April 1971 includes a 
statement from VLF who served with the veteran in the Army 
and was his medical officer.  VLF stated he treated the 
veteran for epigastric pain which could have been the 
incipient stage of peptic ulcer disease.  The clinical 
records of that treatment during the war were lost and 
destroyed during a typhoon.  

A September 2001 statement from the veteran's private 
physician, Dr. D certified the veteran was under his care for 
treatment of hypertensive cardiovascular disease and peptic 
ulcer disease.  

In July 2002 the RO received a clinical abstract from Dr. D 
which revealed the veteran had been treated since September 
2001 for dizziness and joint pain diagnosed as hypertension 
and degenerative osteoarthritis.  

The veteran submitted a POW Medical History, VA form 10-0048 
in August 2002.  He claimed he had contracted dysentery, 
beriberi and been malnourished while being held prisoner by 
the Japanese.  

In August 2002 the veteran presented a third statement from 
Dr. D to the effect he was being treated for dizziness, 
headache, joint pains and occasional abdominal pains.  It was 
also noted that the veteran was treated for hypertension, 
arthritis and peptic ulcer disease.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2003).  

Except in the case of a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2003).  

As the veteran's application to reopen his claim was receive 
in October 2001 the following regulation is applicable.  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001).  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcer 
disease, arteriosclerosis, and malaria, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Criteria that came 
into effect on August 30, 1996, include the provision that a 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (2003).  

New and Material

Analysis.  The threshold question is whether or not the April 
1971 rating decision of the RO was final.  The April 1971 
letter from the RO to the veteran indicates the veteran was 
informed his claims for service connection for peptic ulcer 
disease and dysentery were denied.  There is nothing of 
record which indicates the veteran submitted a notice of 
disagreement with that decision within one year of the date 
he was notified his claim was denied.  The April 1971 rating 
decision was final.  38 C.F.R. § 3.104, 19.153 (1971).  

The additional evidence submitted since April 1971 is limited 
to the statements from VLF and Dr. D.  They address 
unestablished facts demonstrating the veteran had epigastric 
symptoms in service and currently is being treated for peptic 
ulcer disease.  The new evidence demonstrates both that the 
veteran suffered symptoms of the claimed disability in 
service and evidence of a current diagnosis of the claimed 
peptic ulcer disease.  Previously there was no medical 
evidence which either demonstrated the veteran had any 
symptoms in service or that peptic ulcer disease had been 
diagnosed since service.  The newly submitted statements are 
not duplicates of evidence already in the claims folder and 
are not cumulative or redundant.  When considered with the 
evidence previously of record, the Board finds that the 
statements of VLF and Dr. D demonstrate both in service 
symptoms which may be related peptic ulcer disease and a 
current diagnosis of peptic ulcer disease.  This raises the 
possibility of substantiating the veteran's claim for service 
connection for peptic ulcer disease.  Thus, new and material 
evidence has been received to reopen the claim for service 
connection for peptic ulcer disease.  

The additional evidence received does not include any 
references to dysentery in service or to any currently 
diagnosed residuals of dysentery.  The evidence received 
since April 1971 is not material to the issue of service 
connection for dysentery.  As there is no evidence of a 
current diagnosis of any residuals of dysentery the evidence 
does not raise a reasonable possibility that the claim for 
service connection for dysentery could be substantiated.  The 
Board has concluded the evidence submitted is not new and 
material evidence to reopen the claim for service connection 
for dysentery.  

Service connection.  

As a threshold matter the Board notes the veteran has not 
been recognized as having been a POW.  For that reason the 
provisions of 38 C.F.R. § 3.304(e), 3.307 and 3.309 related 
to POWs and POW presumptive diseases are not applicable to 
his claims.  

In August 2002 the RO denied service connection for ischemic 
heart disease/myocardial infarction.  There is no evidence in 
the record that indicates the veteran had symptoms of 
ischemic heart disease or suffered a myocardial infarction in 
service.  Examinations in November 1945 prior to his 
separation from the service and in February 1947 after his 
separation from the service found his heart to be normal.  
There is no evidence of hypertension within one year of the 
veteran's separation from the service.  

The only evidence other than the statements of the veteran 
which relates to heart disease are the records from Dr. A 
with current diagnoses cardiovascular disease and 
hypertension.  There is no competent medical evidence which 
relates the currently diagnosed cardiovascular disease and 
hypertension with service.  The statements of the veteran are 
not competent medical evidence.  38 C.F.R. § 3.159(a)(1).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In the absence 
of evidence providing a nexus between service and the current 
disability service connection for cardiovascular disease (to 
include ischemic heart disease and myocardial infarction) is 
not warranted.  The Board is cognizant of the veteran's 
allegation that he was a POW.  If a veteran who was a POW for 
at least 30 days and had localized edema while imprisoned 
develops ischemic heart disease, such disease may be presumed 
to be service connected.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, as noted earlier in this 
decision, the Service Department has reported the veteran's 
creditable military service, which did not include any 
prisoner-of-war (POW) service.  The remaining evidence of 
record also fails to confirm such service.  38 C.F.R. 
§ 3.1(y)(2003).  Thus the presumptive provision that applies 
to POWs with ischemic heart disease is not applicable. 

The claims folder does not include a current diagnosis of any 
residuals of beriberi, malnutrition, PTSD or residuals of 
malaria.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In the absence of current diagnoses of any residuals of 
beriberi, malnutrition, PTSD or residuals of malaria, service 
connection is not warranted.  




ORDER

New and material evidence has been received to reopen the 
veteran's claim for service connection for peptic ulcer 
disease; the appeal is granted to this extent only.  

New and material evidence has not been received to reopen the 
claim of service connection for dysentery; thus the appeal of 
this issue is denied.  

Service connection for ischemic heart disease/myocardial 
infarction, beriberi, malnutrition, PTSD, and malaria is 
denied.  


REMAND

The veteran's reopened claim for service connection for 
peptic ulcer disease must be remanded to the RO for 
adjudication on the merits.  In Bernard v. Brown, 4 Vet. 
App. 384 (1993), the United States Court of Veterans Appeals 
held that before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  To ensure 
the veteran has the opportunity to submit evidence and 
argument to support his claim it must be remanded to the RO 
for de novo review.  

The claims folder does not include a competent medical 
opinion which provides a nexus between the currently 
diagnosed peptic ulcer disease and the symptoms of epigastric 
distress in service.  The regulations provide that VA will 
obtain a medical opinion when the evidence of record does not 
contain sufficient medical evidence to decide the claim if 
there is competent medical evidence of a current diagnosed 
disability, the evidence establishes the veteran suffered an 
event, disease of symptoms of a disease in service and there 
are indications the claimed disability may be associated with 
the event or injury in service.  38 C.F.R. § 3.159(c)(4) 
(2003).  For that reason the veteran should be afforded a VA 
examination to determine if the current peptic ulcer disease 
is related to service.  

Also, as noted in the introduction to the above decision, the 
RO must send the veteran a statement of the case on the issue 
of eligibility for a nonservice-connected pension, and he 
must be given the opportunity to appeal that issue by 
thereafter filing a timely substantive appeal.  A remand to 
the RO for this purpose is required. See Manlincon v. West, 
12 Vet. App. 238 (1999).

In view of the foregoing, this appeal is remanded to the RO 
for the following development:

1.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should provide the veteran and his 
representative with a statement of the 
case on the issue of eligibility for a 
nonservice-connected pension.  The 
veteran should be given an opportunity to 
thereafter perfect an appeal of that 
issue by filing a timely substantive 
appeal.  If, and only if, the veteran 
perfects an appeal of this issue, the RO 
should send the case to the Board for 
appellate review.

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to his claims of 
the impact of the notification 
requirements on his claims.   

3.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers who evaluated or 
treated him for peptic ulcer disease 
since service.  After securing the 
necessary releases, the RO should obtain 
these records.  

4.  The veteran should be afforded a VA 
examination to determine if he has peptic 
ulcer disease related to service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
review the veteran's relevant medical 
records in the claims file, including the 
statement of VLF that he treated the 
veteran for epigastric distress in 
service and the current diagnosis of 
peptic ulcer disease.  The examiner is 
asked to diagnose any upper 
gastrointestinal disorder, and then 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more likelihood) that any upper 
gastrointestinal disorder that may 
currently be present began during or is 
otherwise related to service.  The 
examiner is also asked to provide a 
rationale for any opinion expressed.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for peptic ulcer disease.  If 
any benefits sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



